                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION


BETHANY LANEY SCHILLING,                             )
                                                     )
                          Plaintiff,                 )
                                                     )      JUDGMENT IN A CIVIL CASE
        v.                                           )
                                                     )      CASE NO. 7:16-CV-123-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s counsel be awarded fees
under 42 U.S.C. § 406(b) in the amount of $35, 000 , and refund to Plaintiff the smaller award
between this amount and the EAJA award.



This Judgment Filed and Entered on October 22, 2019, and Copies To:
James B. Gillespie, Jr.                              (via CM/ECF electronic notification)
David M. Mansfield                                   (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
October 22, 2019                             (By) /s/ Nicole Sellers
                                              Deputy Clerk
